COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Roy Dale Glover v. The State of Texas

Appellate case number:    01-13-00564-CR

Trial court case number: 14199

Trial court:              506th District Court of Grimes County


      The State’s Motion to Dismiss for Want of Jurisdiction is denied. See Whitfield v. State,
PD-0865-13, 2014 WL 1796665, at *3 (Tex. Crim. App. May 7, 2014).


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: June 24, 2014